WEIMER, J., would grant.
HUGHES, J., would grant.
CRICHTON, J., additionally concurs and assigns reasons.
This court has repeatedly held that the trial court's factual conclusions are entitled to great deference. As Associate Justice Knoll aptly articulated in In re A.J.F. , 00-0948, p.26 (La. 6/30/00), 764 So.2d 47, 62 : "In manifest error review, it is important that the appellate court not substitute its opinion when it is the [trial] court who is in the unique position to see and hear the witnesses as they testify. The trier of fact is not disadvantaged by the review of a cold record and is in a superior position to observe the nuances of demeanor evidence not revealed in a record." Given the standard of review in this case, I agree with the decision to deny this writ.